           Case 5:21-cv-00002-F Document 28 Filed 02/05/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

 THE ESTATE OF DARIUS F.                   )
 GHAHARY through its Administratrix        )
 DARIUS A. GHAHARY,                        )
                                           )
                     Plaintiff,            )
                                           )
 -vs-                                      )     Case No. CIV-21-0002-F
                                           )
 UNITED STATES OF AMERICA,                 )
 et al.,                                   )
                                           )
                     Defendants.           )

                                     ORDER
        Pursuant to the court’s January 6, 2021 order (doc. no. 26), Paul Faugno of
Faugno & Associates, located in Hackensack, New Jersey, was deemed withdrawn
as plaintiff’s counsel as of January 21, 2021, for failure to show association with
local counsel as required by LCvR83.3(a), and plaintiff was required to secure the
entry of appearance by new counsel by February 3, 2021. The court specifically
advised plaintiff, in the January 6, 2021 order, that failure to secure the entry of
appearance by new counsel may result in the dismissal of plaintiff’s action without
prejudice.
        To date, no entry of appearance by new counsel has been filed. Therefore,
the court concludes that plaintiff’s action should be dismissed without prejudice
pursuant to Rule 41(b), Fed. R. Civ. P., for failure to comply with the court’s
January 6, 2021 order. Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003)
(“Although the language of Rule 41(b) requires that the defendant file a motion to
dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua
            Case 5:21-cv-00002-F Document 28 Filed 02/05/21 Page 2 of 2




sponte for a plaintiff’s failure to . . . comply with the . . . court’s orders.”) (citation
omitted).
        Accordingly, the above-captioned action is DISMISSED WITHOUT
PREJUDICE pursuant to Rule 41(b), Fed. R. Civ. P., for failure to comply with the
court’s January 6, 2021 order.
        IT IS SO ORDERED this 5th day of February, 2021.




21-0002p002.docx




                                            2
